Citation Nr: 0838025	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left leg injury, to include a left knee 
replacement.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been submitted to reopen the claim 
on appeal.  

In August 2008, the veteran presented testimony at a personal 
hearing conducted at the Pittsburgh RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.  

Although the issue of entitlement to a non-service connected 
disability pension was certified to the Board, the hearing 
transcript reflected that this issue was withdrawn.  
38 C.F.R. § 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain treatment records, SSA 
records, and to provide the veteran with proper notice.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The Board notes 
that the veteran has not been provided with a notice letter 
that fully complies with Kent.  20 Vet. App. 1.  In this 
regard, the Board notes that an October 2006 letter properly 
informed the veteran that the issue on appeal was previously 
denied in an August 2003 rating decision and provided a 
definition of new and material evidence.  However, the letter 
stated that the veteran's claim was previously denied because 
his contention was not service connected.  More accurately, 
the veteran was denied service connection for a left leg 
injury in August 2003 because the evidence did not show that 
this condition was occurred in or caused by service.  
Further, the Board notes that during the August 2008 hearing, 
the issue was characterized as entitlement to service 
connection for the residuals of a left leg injury.  Thus, the 
veteran may not be aware that his claim is as claim to 
reopen.  As such, on remand, the veteran should be provided 
with a notice letter that more accurately informs him why his 
claim was previously denied and what is necessary to 
substantiate that missing element.  

Additionally, the veteran indicated that he has been 
receiving disability benefits from the Social Security 
Administration (SSA) since approximately 2005.  In his 
February 2006 claim, the veteran indicated that he could not 
work in part due to his left knee replacement, which is the 
issue on appeal.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Under the circumstances presented here, the RO 
should request the veteran's SSA records.

Moreover, the law provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The veteran has indicated 
private treatment from providers which VA has not attempted 
to obtain.  38 C.F.R. § 3.159(c)(1).  In a March 2006 
statement, the veteran informed VA that additional 
information was available from P.A.C. in Macon, GA; S.R.H. in 
Americus, GA; M.H.O.C. in Macon, GA; and Dr. R.T. at the 
M.H.O.C.  In February 2008, VA received a release for 
M.C.C.G. in Macon, GA; S.R.H.; and the VA Hospital in Dublin, 
GA.  VA obtained records from Dublin from February 2005 to 
October 2006.  S.R.H. responded in November 2006 that they 
were unable to locate records for the veteran and the 
M.C.C.G. responded in October 2006 that the authorization had 
expired and needed to be updated.  However, VA did not 
attempt to obtain records from the other identified treatment 
providers, nor was the veteran asked to submit another 
release for records from M.C.C.G.  Additionally, in October 
2006, the veteran informed VA that he had treatment from 
G.P.O.; Dr. S.J.T.; Dr. J.P.; and the Aliquippa VA Clinic.  
In October 2006, he provided a release for the above 
providers and also S.V.H. in PA.  In December 2006, VA 
notified the veteran that he needed to provide the addresses 
of the above referenced facilities in order for VA to attempt 
to obtain any records, which the record indicates that he has 
not provided.  However, records from the Aliquippa VA Clinic 
have not been obtained.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Further, during his hearing, the veteran testified that he 
received treatment in the 1990s from G.M.H. in Atlanta, GA; 
M.M.C.; and A.H., which he indicated was no longer there.  
Also, he stated that he went to the emergency room a few 
times after his separation from service in Salinas, CA.  As 
such, on remand VA should attempt to obtain these records and 
the veteran will have another opportunity to provide the 
necessary information to complete the releases.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran of 
the definition of new and material 
evidence to reopen a claim as set forth in 
the current version of section 3.156(a) of 
VA regulations and inform him what is 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the previous final denial of his claim in 
the August 2003 rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the veteran should be informed 
that his claim for a left leg injury was 
denied in August 2003 because the evidence 
showed that this condition was neither 
occurred in nor caused by service.  He 
should be informed that he needs to submit 
new and material evidence that relates to 
this unestablished fact.  

2.  The RO/AMC should obtain all pertinent 
records from the SSA and associate them 
with the claims file.  

3.  The RO/AMC should obtain all records 
from the Aliquippa VA Clinic from February 
2005 to the present and associate them 
with the claims file.

4.  After obtaining any necessary releases 
from the veteran, the RO/AMC should 
attempt to obtain treatment records from 
P.A.C. in Macon, GA; S.R.H. in Americus, 
GA; M.H.O.C. in Macon, GA; Dr. R.T. at the 
M.H.O.C.; G.P.O.; Dr. S.J.T.; Dr. J.P.; 
and S.V.H. in PA.  Also, VA should attempt 
to obtain treatment records from G.M.H. in 
Atlanta, GA and M.M.C. dated in the 1990s.  
Also, VA should inform the veteran that he 
should identify the specific emergency 
rooms where he testified he was treated a 
few times after his separation from 
service in Salinas, CA in order for VA to 
attempt a search.

5.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for whether new and material 
evidence has been submitted sufficient to 
reopen a claim for entitlement to service 
connection for the residuals of a left leg 
injury to include a knee replacement 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case (SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




